Electronically Filed
                                                                Supreme Court
                                                                SCWC-30683
                                                                17-MAR-2014
                                                                02:09 PM

                                  SCWC-30683
            IN THE SUPREME COURT OF THE STATE OF HAWAI#I
  ________________________________________________________________
                             STACEY COSTALES,
              Respondent/Plaintiff-Appellant/Cross-Appellee,
                                      vs.
          SCOTT ROSETE, in his official and individual capacity,
              Petitioner/Defendant-Appellee/Cross-Appellant,

                                      and

       MELVIN ANDO, in his official and individual capacity;
     GLENN YOSHIMOTO, in his official and individual capacity;
           STATE OF HAWAI‘I; DEPARTMENT OF HUMAN SERVICES;
                      OFFICE OF YOUTH SERVICES,
         Petitioners/Defendants-Appellees/Cross-Appellants,

                                      and

     JOHN DOES 1-10; JANE DOES 1-10; DOE PARTNERSHIPS 1-10; DOE
       CORPORATIONS 1-10; and DOE ENTITIES 1-10, Defendants.
  ________________________________________________________________

             CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                   (ICA NO. 30683; CIV. NO. 07-1-2360)

               ORDER GRANTING IN PART AND DENYING IN PART
                 MOTION FOR RECONSIDERATION AND FOR COSTS
   (By:    Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ.)1

       Upon consideration of Respondent/Plaintiff-Appellant/Cross-
Appellee Stacey Costales’ Motion for Reconsideration and for Costs
filed on March 7, 2014,
       IT IS HEREBY ORDERED that the motion is granted in part and

      1
          Associate Justice Acoba, who heard oral argument and signed the
 opinion filed on February 27, 2014, retired on February 28, 2014.
denied in part.    Costs incurred on certiorari in the amount of
$56.65 are approved.    Further, the published opinion filed on
February 27, 2014, is amended as follows:
         On page 34, the sentence, “Therefore, we affirm the circuit
court’s Final Judgment to the extent that it awarded Costales
$225,000 ($300,000 reduced by 25%) in punitive damages from Rosete,
in his individual capacity” is replaced with the following:
“Therefore, we affirm the circuit court’s Final Judgment to the
extent that it awarded Costales $300,000 in punitive damages from
Rosete, in his individual capacity.”
         An Amended Opinion will be filed contemporaneously with this
Order.
         The motion is denied in all other respects.
         DATED: Honolulu, Hawai#i, March 17, 2014.

Sue V. Hansen                     /s/ Mark E. Recktenwald
for respondent
Stacey Costales                   /s/ Paula A. Nakayama

                                  /s/ Sabrina S. McKenna

                                  /s/ Richard W. Pollack




                                    2